Exhibit (10)b.
AMENDMENT NO. 4
TO TRADEMARK LICENSE AGREEMENT
(U.S. Dockers)
     This Amendment No. 4 dated May 15, 2009 amends that certain Trademark
License Agreement dated August 9, 2000 (the “Agreement”), as amended, by and
between LEVI STRAUSS & CO., a Delaware corporation, (“LS&CO.”) and GENESCO INC.
(“Licensee”), a Tennessee corporation located at 1415 Murfreesboro Road,
Nashville, TN 37217.
     Pursuant to Section 24.4, Entire Agreement; Modifications, the Parties
amend the Agreement as set forth below:

1.   Section 2.1, Term shall be amended to reflect that the Agreement is
extended for an additional three (3) Annual Periods commencing on January 1,
2010 and ending on December 31, 2012.   2.   Section 2.2, Renewal Term is hereby
deleted in its entirety and substituted with the following:       “Section 2.2.
Expiration or Renewal. LS&CO. and Licensee agree that the Term of this Agreement
shall expire as of December 31, 2012.”   3.   Section 3.1, Guaranteed Minimum
Royalty shall be amended to add the following Guaranteed Minimum Royalty
payments to the Term:

      Annual Period   Guaranteed Minimum Royalty
 
  [                         ]*

4.   Section 24, Notices shall be amended by removing the Levi Strauss & Co.
notices addresses and replacing them with the following:

If to LS&CO.:
David Galpin
Vice President, DockersÒ Licensing
Levi Strauss & Co.
1155 Battery Street
San Francisco, CA 94111
 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.





--------------------------------------------------------------------------------



 



Telephone: (415) 501-6000
Facsimile: (415) 501-1484
With copy to:
Hilary A. Dessouky
Associate General Counsel
Levi Strauss & Co.
1155 Battery Street
San Francisco, CA 94111
Telephone: (415) 501-6000
Facsimile: (415) 501-7650

5.   Except as set forth above, all other terms and conditions contained in the
Agreement shall remain in full force and effect. This Amendment and the
Agreement (a) are complete, (b) constitute the entire understanding between the
Parties with respect to the subject matter hereof, and (c) supersede all prior
agreements, whether oral or written.

     IN WITNESS WHEREOF, the Parties have executed this Amendment No. 4 by their
respective officers hereunto duly authorized as of the day and year first
written above.

                  LEVI STRAUSS & CO.   GENESCO, INC.    
 
               
By:
  /s/: Jim Calhoun
 
Jim Calhoun   By:
Name:   /s/: Jonathan Caplan
 
Jonathan Caplan    
 
  President, DockersÒ   Title:   CEO — Brand Group    

